Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                      No. 04-18-00725-CV

                                         Ebony JONES,
                                           Appellant

                                                v.

                                 DSRE CENTEX PARTNERS,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV03487
                           Honorable Karen Crouch, Judge Presiding

                                         ORDER
       Pursuant to this court’s January 24, 2019 order, appellant’s amended brief was due
February 25, 2019. Neither the amended brief nor a motion for extension of time has been filed.

       We therefore ORDER appellant to file, on or before March 18, 2019, her amended
appellant’s brief, which must comply with this court’s January 24, 2019 order, and a written
response reasonably explaining her failure to timely file the brief. If appellant fails to file the
amended brief and the written response by the date ordered, we will dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a).

        We order the clerk of this court to serve a copy of this order on appellant, who is pro se,
and all counsel.

                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court